Citation Nr: 0712246	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945, in August 1949, and from October 1950 to 
January 1968.  He died in June 1994; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Muskogee, Oklahoma.


FINDING OF FACT

The evidence received since January 1999 does not relate to 
an unestablished fact necessary to substantiate the 
appellant's claim and is duplicative and redundant of 
previously submitted evidence.


CONCLUSION OF LAW

Evidence received since the January 1999 Board decision is 
not new and material with respect to the claim of entitlement 
to service connection for the cause of the veteran's death 
and does not serve to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. 

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in January 2005 and April 2005.  The 
letters informed the appellant of what evidence was required 
to substantiate a cause of death claim, of her and VA's 
respective duties for obtaining evidence, and requested that 
she submit any evidence in her possession pertinent to her 
claim.  The latter letter also informed her of what 
constitutes new and material evidence as well as the basis 
for the prior denial and what element of her claim was found 
insufficient in the prior final denial.  She was informed by 
letter in June 2006 of potential effective date criteria.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  It is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
death certificates, service medical records, post-service 
medical records, and statements and testimony from the 
appellant.  She argues an autopsy is required to resolve her 
claim and that the veteran should be exhumed.  See December 
2005 substantive appeal.  However, probative medical evidence 
does not suggest that an autopsy is necessary to determine 
the cause of the veteran's death or the etiology thereof.  
See Daves v. Nicholson, ---Vet. App. ---, 2007 WL 737550 
(Mar. 12, 2007).  Regardless, while VA may develop for 
additional evidence where indicated in a new and material 
evidence claim, VA's duty to assist does not mandate 
providing a VA examination and/or opinion in connection with 
claims to reopen.  See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  

The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record for which she has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Claim to Reopen

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
Service connection for the cause of the veteran's death was 
denied by the Board in January 1999.  Decisions of the Board 
are final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1998).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

At the time of the January 1999 Board decision, the evidence 
included the veteran's service and post-service medical 
records.  He had established service connection for residuals 
of a right knee injury, status post total knee replacement, 
kidney stones, and hemorrhoids.  He died in June 1994 while 
hospitalized at a VA medical facility; the June 1994 VA 
discharge summary referenced, in part, sepsis of unknown 
etiology and chronic liver disease since July 1992 of unknown 
etiology.

The evidence of record in January 1999 also contained a copy 
of the veteran's death certificate that indicated the 
immediate cause of death was sepsis while acute upper 
gastrointestinal hemorrhage was listed as a significant 
condition contributing to death but not related to the 
immediate cause of death.  A revised death certificate was 
submitted in which hepatic failure was added as the 
underlying cause of the sepsis as well as acute renal failure 
replacing the "other significant condition" contributing to 
his death.  Also of record was a February 1996 VA medical 
opinion that clarified the revised death certificate was to 
be accepted as the true document.  The VA physician also 
indicated sepsis would have caused death irrespective of any 
kidney abnormality and that kidney stones were not a material 
factor in the veteran's death.  

In advancement of her initial claim, the appellant asserted 
numerous contentions via correspondence and testimony.  
Evidence received since January 1999 includes statements from 
the appellant regarding her belief that she is entitled to 
cause of death benefits.  However, her assertions were 
already considered at the time of the previous determination 
and are cumulative.  See Bostain v. West, 11 Vet. App. 124 
(hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance is not new evidence).  
The appellant has only identified evidence which was already 
of record in 1999.

As the unestablished fact-evidence that the veteran's cause 
of death, sepsis due to hepatic failure, was the result of a 
service-connected disability- remains unestablished when the 
evidence received since 1999 is considered in conjunction 
with the record as a whole, the Board finds the evidence 
submitted since the January 199 Board decision is not new and 
material and does not serve to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


